UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7182



In Re: ANTHONY ANDREWS,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-01-27)


Submitted:   October 22, 2003         Decided:     December 19, 2003


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Andrews petitions for a writ of mandamus, alleging

that the district court has unduly delayed acting on his motion to

reconsider its denial of his motion to compel the Government to

file a Fed. R. Civ. P. 35 motion.       He alleged that the Government’s

refusal to file a Rule 35 motion was based on unconstitutional

motives.   Andrews seeks an order from this court directing the

district court to make factual findings regarding his motion to

reconsider the denial of his motion to compel.          He also filed a

motion seeking a judicial reassignment within the district court

and a motion seeking to hold the petition for writ of mandamus in

abeyance pending the disposition of a motion for recusal based on

bias and impartiality under 28 U.S.C. §§ 455(a) and (b)(1) (2000)

that he filed in the district court.

     On May 6, 2003, the district court notified Andrews of his

obligation to respond to the Government’s response to his motion to

reconsider. Andrews filed the present petition for mandamus relief

on August 4, 2003, after filing three additional pleadings in the

district court. Although we grant Andrews in forma pauperis status,

we deny his petition for mandamus relief because it does not appear

that the district court’s consideration of his motion to reconsider

has been unduly delayed.     We also deny Andrews’s motions for

judicial reassignment and for abeyance.          We dispense with oral

argument because the facts and legal contentions are adequately


                                    2
presented in the materials before the court and argument would not

aid the decisional process.




                                                  PETITION DENIED




                                3